UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7579


CRAIG ANDRE NEAL,

                    Petitioner - Appellant,

             v.

WARDEN JOYNER,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Richard Mark Gergel, District Judge. (0:17-cv-02352-RMG)


Submitted: April 6, 2018                                          Decided: June 13, 2018


Before GREGORY, Chief Judge, and NIEMEYER and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Craig Andre Neal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Craig Andre Neal, a federal prisoner, appeals the district court’s order adopting the

recommendation of the magistrate judge and summarily dismissing his 28 U.S.C. § 2241

(2012) petition seeking to challenge his mandatory minimum life sentence. The district

court determined that Neal was unable to challenge his sentence under the savings clause

of 28 U.S.C. § 2255(e) (2012).     In light of our recent decision in United States v.

Wheeler, No. 16-6073, __ F.3d __, 2018 WL 1514418 (4th Cir. Mar. 28, 2018), we

vacate the district court’s order and remand the case for reconsideration in accordance

with Wheeler. We grant Neal leave to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2